Filed 3/23/22

                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


ANGELA FLORES et al.,                    B309918

       Plaintiffs and Appellants,        (Los Angeles County
                                         Super. Ct. No. 19STCP03681)
       v.

DEPARTMENT OF
TRANSPORTATION,

       Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. James C. Chalfant, Judge. Reversed and
remanded.
      Christopher Sutton for Plaintiffs and Appellants.
      Erin E. Holbrook, Chief Counsel, Jerald M. Montoya,
Deputy Chief Counsel, Erick Solares, Assistant Chief Counsel,
Kirsten Bowman, Assistant Chief Counsel and Peter Ackeret,
Deputy Attorney for Defendant and Respondent.

                _________________________________
       Angela Flores, Marysia Wojick, and Priscela Izquierdo
(appellants) filed a petition for writ of mandate and/or injunctive
relief compelling the Department of Transportation of the State
of California (Caltrans) to sell them the homes they are renting
at the original price paid by Caltrans when it purchased the
properties to make way for the 710 Freeway. Under the version
of Government Code section 54237.91 effective at the time of the
decision in the trial court, the trial court held that Caltrans was
permitted to sell the homes at the original price paid by Caltrans
adjusted for inflation. The trial court therefore denied
appellants’ petition. On appeal, the parties’ dispute centers on
whether Caltrans may be compelled, through a writ of
mandamus and injunctive relief, to sell appellants the homes at
the original purchase price without adjusting for inflation.
       In July 2021, while this appeal was pending, the California
Legislature amended section 54237.9 by adding a sentence
precluding adjustment for inflation. (Gov. Code, § 54237.9, as
amended by Stats. 2021, ch. 130 (S.B. 51), § 4.)
       The parties dispute whether the new version of section
54237.9 applies to this matter. Because this suit seeks a writ of
mandamus and injunctive relief compelling Caltrans to sell the
homes at a certain price, and thus prospective relief, California
Supreme Court precedent establishes that we must apply the law
current at the time of the decision in the Court of Appeal.
Accordingly, we reverse and remand to the trial court to apply
the current version of section 54237.9 to this matter.




1    Undesignated statutory references herein are to the
Government Code.


                                    2
       In addition, appellants argue that the trial court erred in
its evidentiary ruling as to Exhibit 7. We conclude that this issue
is moot.
                           BACKGROUND
       In August 2019, Caltrans offered to sell appellants the
homes that they rent from Caltrans at Caltrans’s original
purchase price adjusted for inflation. That same month,
appellants filed a petition for writ of mandamus and/or injunctive
relief compelling Caltrans to instead sell the homes to appellants
at the original acquisition price—without adjusting for
inflation—and to “re-draft all proposed sales documents.”
       After a court trial, the trial court found for Caltrans.
It examined the interplay between the then-current version of
section 54237.9 and other applicable laws and denied the
requested writ and injunction.
       Section 54237.9 previously required that the homes be sold
at the “original acquisition price,” and was silent as to
adjustment for inflation. (Former Gov. Code, § 54237.9.)
Effective July 23, 2021, while this appeal was pending, the
California Legislature revised section 54237.9 to add: “The
original acquisition price shall not be adjusted for inflation . . . .”
(§ 54237.9.)
       On appeal, the parties disagree as to whether Caltrans is
required to sell the homes at the “original acquisition price,” or at
the “original acquisition price” adjusted for inflation. We ordered
supplemental briefing from the parties asking whether we
should remand to the trial court to let it decide if and how the
amendment to section 54237.9 applies to the present case.
The parties filed letter briefs, predictably disagreeing on whether
remand was warranted.




                                      3
                           DISCUSSION
I.     Standard of Review
       We apply a de novo standard of review to purely legal
questions of law, including questions regarding the retroactive
application of a statute on appeal. (City of San Jose v.
International Assn. of Firefighters, Local 230 (2009) 178
Cal.App.4th 408, 421; Dawson v. East Side Union High School
Dist. (1994) 28 Cal.App.4th 998, 1041.) We further review the
denial of a writ of mandate de novo. (Bergeron v. Department of
Health Services (1999) 71 Cal.App.4th 17, 22.)
II.    The Current Version of California Government Code
       Section 54237.9 Applies
       Caltrans argues that the 2021 revision to section 54237.9
was not explicitly made retroactive by the Legislature, and
therefore it has no applicability to Caltrans’s 2019 sales offers.
Appellants argue that the law in effect at the time of the decision
in the Court of Appeal applies. Long-standing precedent
governing suits for injunctive and writ relief, like this one, favors
appellants.
       As our Supreme Court long ago established, in suits for
injunctive relief, we “apply the law currently in effect” at the time
of the appellate decision. (Koebke v. Bernardo Heights Country
Club (2005) 36 Cal.4th 824, 837 (Koebke), citing White v. Davis
(1975) 13 Cal.3d 757, 773, fn. 8 (White).) In White, the court held
that a complaint stated a cause of action under a provision of the
California Constitution that was adopted after the trial court’s
decision on the injunction because relief by injunction operates
prospectively, so the right to the injunction must be determined
under law at the time of the appellate court’s decision. (White,
supra, 13 Cal.3d at p. 773, fn. 8.)




                                     4
      Similarly, in Keobke, the court examined whether a gay
couple had been discriminated against by a country club that
treated their partnership status differently than married couples.
The plaintiffs sought both damages and injunctive relief. The
court applied the version of the applicable civil rights law that
was current at the time of review by the Supreme Court, even
though an older version had applied when the country club acted,
because of the forward-looking nature of injunctive relief.
(Koebke, supra, 36 Cal.4th at p. 837.)
      Another Supreme Court decision that is particularly
instructive here is Hays v. Wood (1979) 25 Cal.3d 772 (Hays).
In Hays, Wood, a city council member from 1974 to 1976, refused
to comply with financial disclosure obligations under the Political
Reform Act of 1974, so the city attorney sought an injunction
compelling compliance. Meanwhile, the Act was amended by the
Legislature in 1977. The Hays court held that the new law
applied to the suit on appeal because the “ ‘ “[r]elief by injunction
operates in futuro, and the right to it must be determined as of
the date of decision by an appellate court.” ’ ” (Id. at p. 782,
quoting White, supra, 13 Cal.3d at p. 773, fn. 8.)
      The Supreme Court has extended the equitable principles
underlying its injunctive relief jurisprudence above to writs of
mandamus, and the Courts of Appeal have followed. (Bruce v.
Gregory (1967) 65 Cal.2d 666, 670–671 [upholding writ decision
by trial court based on new regulations promulgated after
conduct and writ was filled, and where outcome would have been
otherwise under old regulations]; Citizens for Positive Growth &
Preservation v. City of Sacramento (2019) 43 Cal.App.5th 609,
626, citing Callie v. Board of Supervisors (1969) 1 Cal.App.3d 13,
18–19 (Callie); 9 Witkin, Cal. Procedure (6th ed. 2021) Appeal,




                                     5
§ 359 [“Where there has been a change in the circumstances or
the law following the entry of an equitable decree, such as a
prohibitory injunction, this may be shown on appeal as the basis
for reversal or modification”].)
       For example, in another case where a writ of mandate was
sought against Caltrans and then a new law was passed that
applied to the claim, the Court of Appeal applied the new law,
stating “[i]t is important to note, at the outset of our analysis of
the statutory scheme in issue, that the law to be applied in the
instant action is ‘that which is current at the time of judgment in
the appellate court.’ ” (Professional Engineers in Cal.
Government v. Department of Transportation (1980) 114
Cal.App.3d 93, 96, quoting Callie, supra, 1 Cal.App.3d at pp. 18–
19.)
       Caltrans does not make any attempt to distinguish any of
the above precedent. Rather, Caltrans relies on a proposition in a
Fourth District opinion stating that “[g]enerally, statutes do not
apply retroactively unless the Legislature clearly indicated
otherwise.” (Phillips v. St. Mary Regional Medical Center (2002)
96 Cal.App.4th 218, 229 (Phillips).) Phillips is inapplicable. It
concerns the denial of a demurrer in a wrongful termination
action, not a writ of mandate nor an injunction, and thus has no
bearing on the binding California Supreme Court precedent cited
above. (Id. at pp. 223–225.)
      Caltrans fails to recognize that suits for writs of mandamus
and injunctive relief seek prospective relief, and thus do not
involve any analysis of whether the applicable statute is
retroactive on its face, as Caltrans asserts. (See White, supra, 13
Cal.3d at p. 773, fn. 8.) Appellants seek a writ of mandate and/or
injunction compelling Caltrans to sell them the homes they




                                    6
currently rent at a certain price and to re-draft the sales offers
accordingly. This is unlike a case where Caltrans is sued for past
damages allegedly caused by Caltrans employees. We therefore
do not utilize retroactivity analysis because the relief sought is
prospective. Our conclusion is in accord with the detailed
discussion of the applicability of statutory revisions to
prospective actions concerning insurance contracts in McHugh v.
Protective Life Ins. Co. (2021) 12 Cal.5th 213, 227–235. For the
foregoing reasons, we determine that the revised version of
section 54237.9, effective July 23, 2021, applies to this matter.
III. The Trial Court Must Determine How Revised
       Section 54237.9 Applies
       When legislation changes in a material way, the matter
may become moot on appeal. (Bravo Vending v. City of Rancho
Mirage (1993) 16 Cal.App.4th 383, 393 [“Because the current
version of an ordinance controls, the issues raised by an appeal
may be rendered moot by an amendment which either repeals or
significantly modifies the portion of the ordinance to which the
challenge is directed”].) It is unclear whether our holding that
the sales price is to be calculated utilizing the revised language in
section 54237.9 means the parties will agree on the calculation.
It is appropriate for the trial court to consider in the first
instance what new calculations are compelled by our decision.
Appellants have also requested that we determine attorneys’ fees
and costs. We leave that determination and calculation to the
trial court as the prevailing party has changed.2


2
      Before the trial court, appellants asserted several non-
price-related claims as to the invalidity of terms of Caltrans’s
sales offers, but they do not specifically raise these issues with
arguments on appeal, so we do not address them.


                                     7
IV.    The Trial Court’s Exhibit 7 Ruling
       Appellants also argue that we should reverse the trial
court’s ruling excluding their Exhibit 7 at trial, which was
legislative history for Caltrans’s 2019 emergency regulations.
We believe this point has become moot considering our holding
above. We also note that Exhibit 7 was not excluded from the
evidence in its entirety. The trial court simply held that it would
not take judicial notice of the annotations (handwriting) on the
statute and of the last page of the document because it did not
seem to match the other pages. The trial court also noted that
Caltrans itself “presented the emergency regulations in proper
form.” The proffered evidence made it into the record.
                           DISPOSITION
       The judgment is reversed and remanded for the trial court
to apply the revised version of section 54327.9 in adjudicating the
petition. Appellants are awarded their costs on appeal.
       CERTIFIED FOR PUBLICATION




                                           HARUTUNIAN, J.*
We concur:




             STRATTON, Acting P. J.        WILEY, J.



*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                    8